[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               May 11, 2009
                               No. 08-16307                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 99-08115-CR-DTKH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ANGELO CARTHAN,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (May 11, 2009)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Angelo Carthan, through counsel, appeals the denial of his motion for a
sentence reduction, under 18 U.S.C. § 3582(c)(2). The district court denied

Carthan’s motion, finding that he was ineligible for a reduction because he was

sentenced as a career offender, under U.S.S.G. § 4B1.1. On appeal, Carthan argues

that the district court erred in finding that he was ineligible for a reduction because

the court initially sentenced him based on an erroneous career-offender offense

level.

         “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” A district court may modify a term

of imprisonment in the case of a defendant who was sentenced to a term of

imprisonment based on a sentencing range that subsequently has been lowered by

the Sentencing Commission. 18 U.S.C. § 3582(c)(2). Any reduction, however,

must be “consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). The applicable policy statements, found in

U.S.S.G. § 1B1.10, state that a reduction is not authorized if the amendment “does

not have the effect of lowering the defendant’s applicable guideline range.”

U.S.S.G. § 1B1.10(a)(2)(B).

         Upon careful review of the record and consideration of the parties’ briefs,

we discern no reversible error. To the extent that Carthan challenges his career-

offender offense level, such a challenge cannot prevail. “This Circuit has been



                                            2
very clear in holding that a sentencing adjustment undertaken pursuant to Section

3582(c)(2) does not constitute a de novo resentencing.” United States v. Bravo,

203 F.3d 778, 781 (11th Cir. 2000). Rather, in a § 3582(c)(2) resentencing, “all

original sentencing determinations remain unchanged with the sole exception of

the guideline range that has been amended since the original sentencing.” Id.

Moreover, because Carthan was sentenced based on the career-offender offense

level, the district court correctly found that he was not eligible for a sentence

reduction. See United States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008), cert.

denied, McFadden v. United States, 129 S.Ct. 965 (2009), and cert. denied, (U.S.

Mar. 9, 2009 (No. 08-8554) (holding that the district court does not have the

authority to reduce the sentence of a defendant who was sentenced as a career

offender under U.S.S.G. § 4B1.1). Accordingly, we affirm.

      AFFIRMED




                                            3